693 N.W.2d 381 (2005)
Lacy HARTER, and Mike McClelland, individually and in their capacity as co-personal representatives of the Estate of Kegan McClelland, Plaintiffs-Appellees,
v.
GRAND AERIE FRATERNAL ORDER OF EAGLES, Defendant-Appellant, and
Howell Aerie # 3607 Fraternal Order of Eagles, Michigan State Aerie Fraternal Order of Eagles, Inez D. Barton Trust, Harris Septic Cleaning and Always Clean Portable Toilets, Inc., Dale Harris, D & J Gravel Co., Inc., and American Concrete Products, Inc., Defendants.
Docket No. 126255. Calendar No. 244689.
Supreme Court of Michigan.
March 18, 2005.
*382 Justice MARILYN J. KELLY not participating, Justice CORRIGAN concurs, and Justice WEAVER dissents, in statements set forth below.
On order of the Court, the motion for recusal and for an evidentiary hearing is considered, and it is DENIED.
MARILYN J. KELLY, J.
I am not participating in the consideration of the motion because the decision whether Justices should recuse themselves has historically been made by the Justices who are the subject of the motion.
CORRIGAN, J., concurs and states as follows:
For the reasons stated in my concurring opinion in Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass'n, 472 Mich. 91, 693 N.W.2d 358 (2005), the recusal decisions of the other six members of the Court over the last two years, like Justice Weaver's 251 pre-2003 recusal decisions, comport with the Constitution and the Michigan Court Rules.
WEAVER, J., dissents and states as follows:
I am opposed to the entry of any order in this case at this time and would hold this case in abeyance until this Court addresses, resolves, and makes clear for all to know the proper procedures for handling motions for the recusal of Supreme Court Justices from participation in a case. This Court opened an administrative file on the question on May 20, 2003, but has yet to address the matter further. See ADM 2003-26.
The question regarding the participation or nonparticipation of Justices frequently recurs and is a matter of public significance because even one Justice's decision to participate or not participate can affect the decision and outcome in a case. See Advocacy Org for Patients & Providers v. Auto Club Ins Ass'n, 472 Mich. 91, 693 N.W.2d 358 (2005) (Weaver, J., concurring).